DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 7/9/2021 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-2, 4-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over (CN 110511059 A) to Wang et al.  (hereinafter Wang) in view of the teachings of (US 2003/0099575 A1) to Sung et al.  (hereinafter Sung).
	Wang is directed toward the production of tungsten trioxide on a substrate for use as a gas sensor.  Wang discloses at the summary of the invention that a tungsten trioxide based composite gas sensitive film is prepared.  Wang discloses that the precursor solution is made with a solution of sodium tungstate and organic acid in a water solution is dissolved and then further added is a dilute hydrochloric acid solution, which would make the solution have a pH of 0-6.  Wang discloses that a nanostructured tungsten trioxide film is deposited on an electrode.  Wang discloses that a ceramic substrate is immersed in a precursor solution and subjected to a heat of 50-180C.  Wang further discloses in the summary that perpendicular to the sheet the structures are deposited.  Wang discloses in Fig 1 that nanowire structures are deposited on the substrate that based on the scale fall within a length of 400 nm to 1400 nm and a width of 40 nm to 500 nm.  Wang discloses under use for the invention that a sodium chloride solution is used with the precursor solution and that the substrate with the nanowire is dried.  Wang discloses in the abstract that the substrate with the nanowires has good gas sensitive responses to nitrogen dioxide and hydrogen sulfide gasses.  Wang discloses each and every element, but is silent regarding the use of a silicone substrate.
	Sung is directed toward tungsten trioxide deposited on a substrate from a precursor for use as a gas sensor.  Wang and Sung are both directed toward tungsten trioxide deposited on a substrate from a precursor for use as a gas sensor and therefore are analogous art.  Sung teaches at paragraph [0002] that the method produces a gas sensor.    Sung teaches at paragraph [0012] that the tungsten trioxide precursor is used to produce a sulfide gas sensor.  Sung teaches at paragraph [0015] that the precursor is deposited on various surfaces with many methods.  Sung teaches at paragraph [0015] that the precursor involves tungstic acid and water.  Sung teaches at paragraph [0016] that a substrate between two electrodes forms the tungsten trioxide layer.  Sung teaches at paragraph [0016] that the substrate may ceramic or silicone and thus they are functionally equivalent substrates for use as a gas sensor.  One would be motivated to use a silicone to make a sensor having electronic circuitry.  
	It would be obvious to one skilled in the art at the time of filing based on the disclosure of Wang in view of the teachings of Sung to produce a gas sensor on a functionally equivalent silicone substrate that reads on each and every element of the claims and forms a prime facie case of obviousness for claims 1-2, 4-15 and 17-20.

Allowable Subject Matter
6.	Claims 3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art did not teach the plasma modification step or dripping the solution between the gap.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766